DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sreenivasan et al. [US 2017/0106399 A1].

Regarding claims 1 and 16, Sreenivasan et al. discloses a method of shaping a film (Fig. 2) comprising: 
dispensing a polymerizable fluid as a plurality of droplets onto a substrate (as shown in Fig. 3A, see also paragraph [0032]); 
bringing an initial superstrate contact region of a superstrate into contact with an initial subset of droplets of the plurality of droplets (as shown in Fig. 3B), wherein the initial subset of 
prior to the superstrate coming into contact with the remaining plurality of droplets on the substrate, polymerizing a region of the initial fluid film on the initial substrate contact region (as shown in Figs. 3D-3E, see also paragraphs [0035]-[0037]).

Regarding claim 17, Sreenivasan et al. discloses a system for shaping films on a substrate (Fig. 6) comprising: 
a substrate chuck (603) configured to hold the substrate (302); 
a superstrate chuck (609) configured to hold and distort a superstrate (304); 
a dispenser (607) configured to dispense a polymerizable fluid as a plurality of droplets onto the substrate (paragraph [0096], see also Fig. 3A); 
a positioning system configured to move the substrate chuck relative to the superstrate chuck (as shown in Fig. 6, see also paragraph [0089]); 
actinic radiation source (as shown in Fig. 3E, see also paragraph [0117]); 
a memory (611); and 
a processor (612) configured to: send instructions to the superstrate chuck and the positioning system to bring an initial superstrate contact region of the superstrate into contact with an initial subset of droplets of the plurality of droplets, wherein the initial subset of droplets merge and form an initial fluid film over the initial substrate contact region (as shown in Figs. 2, and 3A-3D, see also paragraph [0033]-[0034]); and 
send instructions to the actinic radiation source to polymerize a region of the initial fluid film on the initial substrate contact region, prior to the superstrate coming into contact with the 

Regarding claims 2-4, Sreenivasan et al. discloses wherein the polymerizing step is performed at a time Δt after the initial superstrate contact region is brought into contact with the initial subset of droplets, wherein the time Δt is selected to yield a polymerized film on the first substrate region having a desired film characteristic (as shown in Fig. 3C, see also paragraph [0033]-[0034]), wherein the desired film characteristic is one of: a film thickness of the polymerized film; a top layer thickness (TLT) of the polymerized film; and a surface shape of the polymerized film (as shown in Figs. 3A-3F), wherein the desired film characteristic is a surface shape of the polymerized film that compensates for an overlay error between the superstrate and the substrate (as shown in Fig. 6, see also paragraph [0089]).

Regarding claim 5, Sreenivasan et al. discloses wherein the polymerizing step is initiated by provided actinic radiation to the region of the initial fluid film at a reaction initiation time prior to the time Δt after the initial superstrate contact region is brought into contact with the initial subset of droplets (as shown in Fig. 3E, see also paragraph [0117]).

Regarding claim 6, Sreenivasan et al. discloses wherein the polymerizing step is performed by sending actinic radiation through the superstrate and exposing the region of the initial fluid film in the initial substrate contact region to the actinic radiation, while not exposing polymerizable material in the regions surrounding the initial substrate contact region to the actinic radiation (as shown in Fig. 3E, see also paragraph [0117]).

Regarding claim 7, Sreenivasan et al. discloses wherein bringing the initial superstrate contact region of the superstrate into contact with the initial subset of droplets of the plurality of droplets comprises: adjusting a relative position of the superstrate to the substrate; and adjusting a distribution of pressure applied to a backside of the superstrate (as shown in Figs. 3A-3F, see also paragraph [0089]).

Regarding claims 8-10, Sreenivasan et al. discloses wherein the superstrate is divided into the initial superstrate contact region and a plurality of concentric regions that surround that superstrate contact region, the method further comprising: adjusting a relative position of the superstrate to the substrate along a relative position trajectory; and adjusting a distribution of pressure applied to a backside of the superstrate along a distribution of pressure trajectory; wherein the relative position trajectory and the distribution of pressure trajectory are adjusted such that each of the plurality of concentric regions are sequentially brought into contact with subsets of the plurality of droplets on the substrate forming an expanding fluid film between the superstrate and the substrate, wherein an outer boundary of the expanding fluid film follows a contact line trajectory; wherein the polymerizing step is performed by sending actinic radiation through the superstrate and exposing the expanding fluid film to the actinic radiation with a spatio-temporal distribution of actinic radiation; and wherein a spatial component of the spatio-temporal distribution of actinic radiation varies within a period of time during which the superstrate is in contact with the superstrate, wherein an outer boundary of the expanding fluid film follows behind the contact line trajectory; and wherein the spatial component of the spatio-

Regarding claims 11 and 12, Sreenivasan et al. discloses wherein the polymerizing step is performed by sending a plurality of instructions to a plurality of actinic radiation sources; wherein the plurality of instructions includes, for each of the plurality of actinic radiation sources, a turn on time and a turn off time, relative to a contact time; and wherein the contact time is a time at which the initial superstrate contact region is brought into contact with the initial subset of droplets (paragraphs [0058]-[0068]), wherein the turn on time for each of the plurality actinic radiation sources is selected to yield a polymerized film having a desired film characteristic on each region of the substrate associated with each actinic radiation source (as shown in Figs. 4, 7-9, see also paragraphs [0074], [0092]-[0100]).

Regarding claim 13, Sreenivasan et al. discloses wherein the plurality of droplets are arranged on the substrate in a droplet pattern such that a contact shape of portions of the superstrate vary from a non-relaxed state that is non-conformal with portions of the substrate to a relaxed shape that is conformal with the portions of the substrate, over a relaxation period Δt.sub.R; wherein the polymerizing step is performed at an exposure time before the end of the relaxation period Δt.sub.R for each portion of the substrate associated with a particular source of irradiation among a plurality of radiation sources that provide actinic radiation (as shown in Figs. 3A-3F, see also paragraphs [0058]-[0068]).

Regarding claim 14, Sreenivasan et al. discloses wherein a spatial component of a spatio-temporal distribution of actinic radiation that is used polymerize an expanding fluid film 

Regarding claim 15, Sreenivasan et al. discloses wherein a spatial component of the spatio-temporal distribution of actinic radiation follows behind the outer boundary of an expanding fluid film of the polymerizable fluid (as shown in Figs. 4, 7-9, see also paragraphs [0074], [0092]-[0100]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882